DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-20 are presented for examination.
Claim 11 has been cancelled.
Claims 1-10 and 12-20 are currently rejected.

Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed on November 29, 2021, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The addition of the limitation “cause at least one of the multiple road segments to be rendered on the touchscreen display” adds practical application to the claims, therefore, the 35 U.S.C. § 101 rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-10 and 12-20 have been considered but are moot because the claim amendments submitted on November 29, 2021 necessitate a new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrtsos et al. (U.S. Patent No. 5,629,855, and hereinafter Kyrtsos), in view of Musabji et al. (U.S. Patent Application Publication No. 2012/0059720 and hereinafter, “Musabji”), further in view of Wilson et al. (U.S. Patent No. 10,345,106 and hereinafter, “Wilson”).

Regarding claim 1, Kyrtsos teaches the processor-implemented method comprising:
storing, for each of multiple road sections, one or more section-specific road-nonlinearity values relating to one or more road-nonlinearity characteristics of the respective road section, wherein each road section is a road-segment that comprises multiple road-increments, and wherein the road-nonlinearity characteristics include slope gradient;
Kyrtsos Col. 4 Lines 25-30 discloses determining the altitude of the vehicle to the referenced navigation frame.
Kyrtsos Col. 18 Lines 55-59 discloses that the vehicle route may be translated into sets of nodes and segments.
Kyrtsos Col. 53 Lines 29-34 disclose storing route segments.
Kyrtsos Col. 55 Lines 43-47 disclose that curvature, quantified by 1/turning radius, is included in determining a path as a result of a series or sequence of contiguous “postures.”
receiving, from a user, one or more user-desired route-specific road-nonlinearity values relating to the one or more road-nonlinearity characteristics
Kyrtsos Col. 53 Lines 7-14 discloses a curve fit function where the Nth order polynomial describes the shape of a series of points on a path. The value of curvature is user specified and depends on the desired shape of the curve.
calculating, from the stored section-specific road-nonlinearity values, for a candidate route, one or more route-specific road-nonlinearity values relating to the one or more road-nonlinearity characteristics
Kyrtsos Col. 55 Lines 43-47 discloses that the curvature in a path can be calculated by 1/turning radius, the turning radius defined by the turning radius of a vehicle as it travels along a non-linear road, thereby a road-nonlinearity characteristic.
Kyrtsos Fig. 33 (provided below) depicts the calculation of section-specific road-nonlinearity values. 

    PNG
    media_image1.png
    625
    867
    media_image1.png
    Greyscale

comparing the candidate route's route-specific road-nonlinearity values to the user-desired route-specific road-nonlinearity values
Kyrtsos Fig. 33 (as provided above) depicts computing an error vector relative to a user-specified desired heading.
The Examiner notes that determining an error between a desired and actual path indicates comparison.
Kyrtsos in combination with Musabji teaches:
based on results of the comparison, selecting the candidate route to be a recommended route
Musabji [0003] discloses that determining an optimum route out of various potential routes is known in the art.
communicating the recommended route to the user  
Musabji [0003] discloses that providing the user with information about the optimum route in the form of guidance is known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Krytsos to explicitly teach selecting a candidate route to be a recommended route, as taught by Musabji, because “some areas may be difficult for a user of a navigation system to traverse because of the many road segments intersecting in the area and the many different turn options available to travel” (Musabji [0005]).

Kyrtsos and Musabji in combination with Wilson teach:
displaying, to the user, a roadmap rendered on a touchscreen display, wherein the roadmap comprises multiple road segments and, wherein program instruction stored in a processor-readable non-transitory hardware data-storage medium, when executed by a processor, cause at least one of the multiple road segments to be rendered on the touchscreen display as color-coded based on slope gradient and direction of travel.
Wilson Col. 2 Lines 18-29 discloses defining one or more colors for which a trajectory (or portion thereof) is to be presented on a display device, and that the colors may indicate different portions of the trajectory or altitude of the trajectory.
Wilson Col. 8 Lines 21-27 discloses that the trajectory may be color-coded to indicate trajectory direction.


Regarding claim 2, Kyrtsos teaches the method of claim 1, wherein:
the section-specific road-nonlinearity values are segment-specific road-nonlinearity values
Krystos Fig. 22 (provided below) depicts a route that consists of non-linear segments.
Krystos Col. 46 Lines 57-61 discusses that the path consists of segments, in which the segments are connected at transition points that distinguish curvature values specific to the segment.

    PNG
    media_image2.png
    658
    510
    media_image2.png
    Greyscale

the method further comprises, before the storing of the segment-specific road-nonlinearity values performing the following for each of the road-nonlinearity characteristics for each of the road-
Kyrtsos Col. 48 Lines 15-19 disclose that path tracking consists of defining routes using segments of lines and non-linear arcs. 
Kyrtsos Col. 48 Lines 47-48 discloses that path segments are stored in memory as a set of arcs, lines, and postures.
calculating a segment-specific value for the respective road-nonlinearity characteristic for the respective road-segment based on a summation of the stored increment-specific road-nonlinearity values of the road-increments that comprise the respective road-segment.  
Kyrtsos Col. 48 Lines 15-19 disclose that routes are defined by a series of lines, arcs, and clothoid curves that have discontinuous curvature. 
The Examiner notes that a series of lines and arcs that define a path that have discontinuous curvature is indicative that each segment has a segment-specific road-nonlinearity.
The Examiner further notes that Krystos calculates curvature by 1/turning radius as depicted in Fig. 33, which provides curvature with a value.

Regarding claim 3, Kyrtsos teaches the method of claim 2, wherein:
each road-increment has a length less than 20 feet, and each road-segment has a length of greater than 1/10 mile.  
Kyrtsos Col. 55 Lines 1-3 discloses determining posture at one meter intervals. 
Kyrtsos Col. 47 Lines 37-45 discloses that postures are marked at nodes, which occur at the connections of each increment.
The Examiner notes that this indicates each road increment is one meter in length, which is less than 20 feet.
Kyrtsos Col. 44 Lines 62-64 discloses a haul segment of a route that may be a few hundred meters in length.
The Examiner notes that “a few hundred meters” may be greater than 1/10 of a mile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kyrtsos to measure the road-increments at less than 20 feet, and road-segments at a length of greater than 1/10 mile, in order to “to enhance the accuracy of the position estimates of the vehicle” (Kyrtsos col. 6 Lines 15-16). 

Regarding claim 4, Kyrtsos teaches the method of claim 1, wherein:
said candidate route is one of multiple candidate routes, and the method further comprises: calculating, for each of the candidate routes, from the stored section-specific road-nonlinearity values, route-specific road-nonlinearity values
Kyrtsos Col. 46 Lines 7-9 disclose navigating on one route of a set of possible fixed routes. 
calculating, for each of the candidate routes, an overall deviation of the respective candidate route's route-specific road-nonlinearity values from the corresponding user-desired route-specific road-nonlinearity values
Kyrtsos Col. 48 Lines 15-19 disclose that routes are defined by a series of lines, arcs, and clothoid curves that have discontinuous curvature. 
The Examiner notes that a series of lines and arcs that define a path that have discontinuous curvature is indicative that each segment has a segment-specific road-nonlinearity.
The Examiner further notes that Krystos calculates curvature by 1/turning radius as depicted in Fig. 33, which provides curvature with a value.
Kyrtsos does not expressly teach:
selecting one of the candidate routes to be the recommended route based on the selected route's overall deviation.  
Krystos Col. 56 Lines 29-34 discloses using error components as a factor of path determination.
The Examiner notes that incorporating error in determining a path indicates path selection based on route deviation.
Kyrtsos Fig. 33 (provided below) depicts calculating an error vector including curvature.

    PNG
    media_image1.png
    625
    867
    media_image1.png
    Greyscale


Regarding claim 5, Kyrtsos teaches the method of claim 4, wherein:
the method further comprises, prior to said selecting of the candidate route: displaying, to the user, an indication that the highlighted road segments would provide relatively high travel-exhilaration if traveled
Kyrtsos Col. 44 Lines 9-17 disclose displaying graphic images on the user interface to allow users to visualize the paths that the vehicle is being navigated on.
Kyrtsos Col. 3 Line 65-Col. 4 Line 7 discloses integrating specific forces, such as gravitational forces, into navigational systems.
receiving, from the user, a user-selection of road segments, from among the highlighted road segments, that the user desires to travel
Kyrtsos Col. 54 Lines 33-34 discloses that the user selects which node and segments to use as a route.
wherein said selecting of the candidate route to be the recommended route is based both (1) on the results of the comparison and (2) on the candidate route including the user-selected highlighted road segments.
Kyrtsos Fig. 33 (as provided above) depicts computing an error vector relative to a user-specified desired heading.
Kyrtsos Col. 54 Lines 33-34 discloses that the user selects which node and segments to use as a route.

Regarding claim 6, Kyrtsos teaches the method of claim 5, wherein:
each road-section is a road-increment having a length of less than 20 feet.  
Kyrtsos Col. 55 Lines 1-3 discloses determining posture at one meter intervals. 
Kyrtsos Col. 47 Lines 37-45 discloses that postures are marked at nodes, which occur at the connections of each increment.
The Examiner notes that this indicates each road increment is one meter in length, which is less than 20 feet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kyrtsos to measure the road-increments at less than 20 feet, and road-segments at a length of greater than 1/10 mile, in order to “to enhance the accuracy of the position estimates of the vehicle” (Kyrtsos col. 6 Lines 15-16). 

Regarding claim 7
each road-section is a road-segment extending from one intersegment of the road to the next intersegment. 
Musabji Fig. 2 (provided below) depicts a road network, in which the one or more road segments are associated with two nodes, and that the end of a road segment corresponds to a location at which the road meets another road (i.e., an intersection).

    PNG
    media_image3.png
    594
    430
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Kyrtsos to explicitly teach that each road-section is a road-segment extending from one intersegment of the road to the next intersegment, as taught in Musabji, because “some areas each road-section is a road-segment extending from one intersegment of the road to the next intersegment” (Musabji [0005]).


Regarding claim 8, Kyrtsos in combination with Musabji teaches the method of claim 1, further comprising:
after communicating the recommended route to the user: providing navigational guidance to the user for following the recommended route.  
Musabji [0003] discloses that providing the user with information about the optimum route and identifying the driving maneuvers for the user to guide them along the route via visual and/or audio instructions (including displaying an outlined route) is known in the art.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Krytsos to explicitly teach providing navigational guidance on a recommended route, as taught by Musabji, because “some areas may be difficult for a user of a navigation system to traverse because of the many road segments intersecting in the area and the many different turn options available to travel” (Musabji [0005]).

Regarding claim 9, Kyrtsos teaches the method of claim 1, wherein:
the road-nonlinearity characteristics include horizontal curvature acuity, which relates to the angle of the angular orientation (A) of a steering wheel when driving along a road, relative to the steering wheel's base orientation for driving straight forward.  
Kyrtsos Col. 77 Line 65-Col. 78 Line 13 disclose the parameters involved in path characterization, which includes steer angle needed to drive the desired path. 

Regarding claim 10, Kyrtsos teaches the method of claim 1, wherein:
the road-nonlinearity characteristics include twistiness, which is associated with horizontal waviness.  
Kyrtsos Col. 49 Lines 10-16 discloses that the path is defined by the rate of change of curvature.
The Examiner notes that curvature is calculated by 1/turning radius, which, for a driving path on a horizontal surface, would be on the curvature for a horizontal plane.

12, Kyrtsos teaches the method of claim 1, wherein:
the road-nonlinearity characteristics include hilliness, associated with vertical waviness of the route.  
Kyrtsos Col. 66 Lines 56-67 disclose determining the height and vertical curvature of roads by calculating the curvature of the road cross section or height of the road centerline above a reference plane.
Kyrtsos Col. 68 Lines 12-14 discloses modeling the general trend of the road (up and down hills).

Regarding claim 13, Kyrtsos in combination with Musabji teaches the method of claim 1, wherein:
the road-nonlinearity characteristics include road bumpiness.  
Musabji [0110] discloses highlighting a path or road characterized by its texture, which may indicate the type of road or the presence of speed bumps and potholes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the route of Kyrtsos to incorporate highlighting route segments, as taught in Musabji, in order to “provide improved guidance for following the route” (Musabji [0005]).

Regarding claim 14, Kyrtsos teaches the method of claim 1, wherein:
the road-nonlinearity characteristics include twistiness exhilaration, which is a positive function of both (1) a number of horizontal inflection points of a road section and (2) summation of increment-specific horizontal G-forces in the road section.  
Kyrtsos Fig. 19 (provided below) and Col. 40 Lines 46-54 disclose that mathematical inflection points for winding vehicle paths and vehicle turns is used in characterizing a path.
The Examiner notes that vehicle turns indicate horizontal inflection.
Kyrtsos Col. 63 Lines 8-14 discloses characterizing a path by the vehicle’s centrifugal force.
The Examiner notes that centrifugal force is a horizontal G-force.

Regarding claim 15, Kyrtsos teaches the method of claim 1, wherein:
the road-nonlinearity characteristics include hilliness exhilaration, which is positive function of both (1) a number of vertical inflection points of a road section and (2) summation of increment-specific vertical G-forces in the road section.  
Kyrtsos Col. 68 Lines 12-14 discloses modeling the general up and down hill trends of roads.
The Examiner notes that the presence of up-hills and down-hills along a path creates vertical inflection points.
Kyrtsos Col. 3 Line 65-Col. 4 Line 7 discloses integrating specific forces, such as gravitational forces, into navigational systems.

Regarding claim 16, Kyrtsos in combination with Musabji teaches the method of claim 1, wherein:
the selecting of the candidate route to be a recommended route is further based on shadiness of the candidate route.  
Musabji [0106] discloses that a route may be selected because it is tree-lined and provides more shade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the navigation system of Kyrtsos to incorporate selection of a route based on shadiness, as taught in Musabji, in order to enhance a user’s driving comfort.

Regarding claim 17
the receiving is performed by a mobile communication device that accompanies the user while the user is travelling along the recommended route
Musabji [0033] discloses that the navigation system may be a mobile telephone.
the calculating, the comparing and the selecting are performed by a server that is in communication with the mobile communication device.  
Musabji [0036] discloses that navigation functions in the navigation application software programs may include route calculation.
Musabji [0038] discloses that the navigation server is capable of wireless communication with remote components and cellular technology.

Regarding claim 18, Kyrtsos in combination with Musabji teaches the method of claim 17, wherein:
the mobile communication device is part of a motor vehicle that the user drives along the recommended route.  
Musabji [0033] discloses that the navigation system may be a mobile telephone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kyrtsos to incorporate a mobile device, as taught in Musabji, in order to increase outreach to users or enhance location accuracy.

Regarding claim 19, Kyrtsos teaches the method of claim 1, wherein:
the selecting of the candidate route to be the recommended route includes maximizing the road-nonlinearity.  
Kyrtsos Col. 53 discloses that the curve fit function is an Nth order polynomial, where N is user specified and depends on the desired shape of the curve.
The Examiner notes that the user may specify a higher degree of curvature.

20, Kyrtsos teaches the method of claim 1, wherein:
the selecting of the candidate route to be the recommended route includes minimizing the road-nonlinearity.  
Kyrtsos Col. 53 discloses that the curve fit function is an Nth order polynomial, where N is user specified and depends on the desired shape of the curve.
The Examiner notes that the user may specify a lower degree of curvature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662